Citation Nr: 0829002	
Decision Date: 08/26/08    Archive Date: 09/02/08

DOCKET NO.  99-06 554A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to recognition as a helpless child on the basis 
of permanent incapacity for self-support prior to attaining 
the age of 18 years.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Millikan Sponsler, Associate Counsel




INTRODUCTION

The veteran served on active military duty from October 1943 
to November 1945.  The veteran died in July 1973.  The 
appellant is the veteran's daughter.  This matter comes to 
the Board of Veterans' Appeals (Board) on appeal from a 
rating decision by the Cleveland, Ohio, Regional Office (RO) 
of the Department of Veterans Affairs (VA) and Board remand.


FINDING OF FACT

The evidence of record does not demonstrate that at the time 
of her 18th birthday the appellant was permanently incapable 
of self-support.


CONCLUSION OF LAW

The criteria for recognition of the appellant as a helpless 
child have not been met.  38 U.S.C.A. §§ 101(4)(A), 1521, 
1522 (West 2002); 38 C.F.R. §§ 3.57, 3.356 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

With respect to the appellant's claim, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2007).  Although VA's duty 
to notify was not met prior to initial adjudication of the 
appellant's claim, there is no resulting prejudice to the 
appellant because the essential fairness of the adjudication 
has not been affected.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002); see also Sanders v. Nicholson, 487 F.3d 881, 889 
(Fed. Cir. 2007) (holding that although notice errors are 
presumed prejudicial, reversal is not required if VA can 
demonstrate that the error did not affect the essential 
fairness of the adjudication).  There is no prejudice because 
VA met its duty to notify in February 2004, October 2006, and 
June 2007 letters and the April 2006 supplemental statement 
of the case, which were followed by a February 2008 
readjudication.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio, 16 Vet. App. at 187; 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); 
Sanders, 487 F.3d at 889; see also Prickett v. Nicholson, 20 
Vet. App. 370, 376 (2006) (noting that a notice defect may be 
cured by the issuance of a fully compliant notification 
letter followed by a re-adjudication of the claim). Further, 
the purpose behind the notice requirement has been satisfied 
because the appellant has been afforded a meaningful 
opportunity to participate effectively in the processing of 
her claim, to include the opportunity to present pertinent 
evidence.  Simmons v. Nicholson, 487 F.3d 892, 896 (Fed. Cir. 
2007); Sanders, 487 F.3d at 889.

The veteran's service medical records and VA examination 
reports, the appellant's Social Security Administration (SSA) 
records, and the appellant's private medical records have 
been obtained.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  
There is no indication in the record that additional evidence 
relevant to the issues decided herein is available and not 
part of the claims file.  See Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  As there is no indication that any failure 
on the part of VA to provide additional notice or assistance 
reasonably affects the outcome of this case, the Board finds 
that any such failure is harmless.  See Mayfield v. 
Nicholson, 20 Vet. App. 537, 542-43 (2006); see also 
Dingess/Hartman, 19 Vet. App. 473.

Improved disability pension is a VA benefit payable to a 
veteran of a period of war because of permanent and total 
disability.  38 U.S.C.A. §§ 1521, 1522.  Pension benefits are 
based upon total family income and the number of dependents 
the veteran supports.  38 U.S.C.A. §§ 1521, 1522.  A 
dependent may be the veteran's child.  38 C.F.R. § 3.23(d)(1) 
(2007).  For purposes of eligibility, a child must be 
unmarried and either under the age of 18 and permanently 
incapable of self-support before the age of 18 (a "helpless 
child"), or between the ages of 18 and 23 and pursuing a 
course of instruction at an approved educational institution.  
38 U.S.C.A. § 101(4)(A)(ii); 38 C.F.R. § 3.57(a)(1).  

Here, the evidence of record indicates that the appellant was 
born in 1950.  Accordingly, the appellant is only entitled to 
pension benefits if she became permanently incapable of self-
support before the age of 18, i.e., a helpless child.  
38 U.S.C.A. § 101(4)(A)(ii); 38 C.F.R. § 3.57(a)(1).  

Various factors are for consideration in determining whether 
a child is a helpless child.  See 38 C.F.R. § 3.356.  The 
fact that a child is earning his or her own support is prima 
facie evidence that he or she is not incapable of self-
support, and incapacity for self-support will not be 
considered to exist when the child by his or her own efforts 
is provided with sufficient income for his or her reasonable 
support.  38 C.F.R. § 3.356(b)(1).  A child shown by proper 
evidence to have been permanently incapable of self-support 
prior to the date of attaining the age of 18 years, may be so 
held at a later date even though there may have been a short 
intervening period or periods when his or her condition was 
such that he or she was employed, provided the cause of 
incapacity is the same as that upon which the original 
determination was made and there were no intervening diseases 
or injuries that could be considered as major factors.  
Employment which was only casual, intermittent, tryout, 
unsuccessful, or terminated after a short period by reason of 
disability, should not be considered as rebutting permanent 
incapability of self-support otherwise established.  
38 C.F.R. § 3.356(b)(2).  

Employment of a child prior or subsequent to the delimiting 
age may or may not be a normal situation, depending on the 
educational progress of the child, the economic situation of 
the family, indulgent attitude of parents, and the like.  In 
those cases where the extent and nature of disability raises 
some doubt as to whether they would render the average person 
incapable of self-support, factors other than employment are 
for consideration.  In such cases there should be considered 
whether the daily activities of the child in the home and 
community are equivalent to the activities of employment of 
any nature within the physical or mental capacity of the 
child which would provide sufficient income for reasonable 
support.  Lack of employment of the child either prior to the 
delimiting age or thereafter should not be considered as a 
major factor in the determination to be made, unless it is 
shown that it was due to physical or mental defect and not to 
mere disinclination to work or indulgence of relatives or 
friends.  38 C.F.R. § 3.356(b)(3).  The capacity of a child 
for self-support is not determinable upon employment afforded 
solely upon sympathetic or charitable considerations and 
which involved no actual or substantial rendition of 
services.  38 C.F.R. § 3.356(b)(4).

The "focus of analysis must be on the [child's] condition at 
the time of his or her 18th birthday."  Dobson v. Brown, 4 
Vet. App. 443, 445 (1993).  Accordingly, the child's 
condition subsequent to his or her 18th birthday is not of 
concern.  If, however, the child was permanently incapable of 
self-support as of his or her 18th birthday, then evidence of 
the subsequent condition becomes relevant for determining 
whether there is improvement sufficient to render the child 
capable of self-support.  If the child is shown to be capable 
of self-support at 18, VA is not required to proceed further.  
Dobson, 4 Vet. App. at 445.

The evidence of record does not support a finding that the 
appellant was permanently incapable of self-support prior to 
age 18.  The evidence shows that the appellant was born in 
December 1950 with a congenital malformation - her left arm 
was not present below the elbow.  In various lay statements 
of record, the appellant asserted that during her childhood 
she had respiratory difficulties, deafness that caused 
permanent nerve damage in her ears, and several allergies.  
She also stated that the following current disorders were 
related to her childhood disorders or were present during 
childhood:  kidney disorders, eye disorders, colon disorders, 
endometriosis, a foot disorder, and a back disorder.  The 
appellant also stated that she had graduated high school 
without any special education classes, made the honor roll 
during high school, didn't work before the age of 18, and 
graduated from high school at age 18.  She lived with her 
parents at that time.  The appellant did not supply any 
medical evidence of her physical or mental condition prior to 
age 18.  Although the appellant asserts that she had all of 
the above-noted disorders prior to age 18 and private medical 
records from 1986 through 2003 indicate the current existence 
of many of these disorders, the evidence of record does not 
demonstrate that the appellant had these disorders or was 
permanently incapable of self-support prior to age 18.  The 
presence of the appellant's congenital deformity does not 
demonstrate a permanent incapacity for self-support prior to 
age 18.  Therefore, the remaining evidence of record is not 
for consideration.  Dobson, 4 Vet. App. at 445.  Accordingly, 
recognition of the appellant as a helpless child is not 
warranted.

In reaching this decision the Board considered the doctrine 
of reasonable doubt, however, as the preponderance of the 
evidence is against the appellant's claim, the doctrine is 
not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Entitlement to recognition as a helpless child on the basis 
of permanent incapacity for self-support before attaining the 
age of 18 is denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


